Citation Nr: 1446864	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  11-27 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1968 to September 1972.  He subsequently served in the National Guard, with a period of active duty for training (ACDUTRA) in January 1994.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, MD, which, in relevant part, denied the Veteran's claim of entitlement to service connection for a right knee disability.

In April 2012, the Veteran presented testimony in a Central Office hearing before the undersigned.  A copy of the transcript has been associated with the claims folder.

In March 2014 this matter was last before the Board at which time it was remanded for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the available records documents a notation of a motor vehicle accident (MVA) in January 1994 during a period of ACDUTRA/inactive duty for training (INACDUTRA).  The note, however, primarily refers to the Veteran's diabetes mellitus.  A report of medical examination dated prior to the MVA documents a scar of the right knee, which is not apparently claimed as a residual of the MVA on ACDUTRA. 

Private medical records dated contemporaneous to accident disclose, inter alia, complaints of right knee pain following the MVA.  Following the accident, the right knee exhibited tenderness on compression of the patella against the femoral condyle.  Range of motion was satisfactory and full.  Cruciate and collateral ligaments were intact and there was no medial or lateral joint line tenderness.  A contusion of the right knee and chondromalacia patella of the right knee were assessed at this time.

In March 2014 the Board remanded the claim to obtain a VA examination to address the etiology of the Veteran's claimed right knee disability.  VA examination report resulted in a current assessment of right knee gout, with an onset in 1984, prior to the MVA.  The examination report documents that the Veteran sustained a contusion to the right knee in 1994, with the assignment of limited duty, which the Veteran apparently reported lasted until his discharge.  The examiner rendered a negative etiological opinion, concluding that the Veteran had suffered a contusion of the knee, without residuals. 

The examiner did not comment on whether the Veteran's gout, which predates the 1994 MVA, was chronically aggravated thereby.  The term "active military, naval, or air service" includes active duty, any period ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Thus, the examination report, which notes gout existing prior to the MVA, is inadequate to address the claim to the extent it does not consider whether the Veteran's gout was chronically aggravated in service.  38 C.F.R. § 4.2.

The Board also finds that the examination report was not based upon a full review of the record.  The examiner addressed gout, rendering an opinion that the disability was not incurred in or a result of the 1994 MVA.  The examiner did not address whether the Veteran had chondromalacia patella of the right knee noted by 1994 medical records, and any etiology of this possibly present disability.  It thus appears that the examiner did not fully review the claims file, and the examination report must be returned.  Id.  
Accordingly, the case is REMANDED for the following action:

1.  Refer the claims folder to the examiner who performed the May 2014 examination (if available) to obtain an addendum opinion.  If the examiner who performed the May 2014 examination finds that another examination is necessary or is unavailable to complete this addendum, the Veteran should be scheduled for a new examination.

The complete claims folder should be provided to the examiner, and the examiner should specifically state that the complete folder has been reviewed.  Based on the examination and review of the record, the examiner is asked to address for each identified and diagnosed disability of the right knee, to include chondromalacia patella and gout, the examiner should determine whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the condition is the result of (a) an injury or disease incurred in or aggravated by a period of active duty for training (ACDUTRA); or (b) an injury incurred or aggravated during a period of inactive duty training (INACDUTRA).

All opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

The examiner is informed that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.  Aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.

2.  After the development directed above has been completed to the extent possible, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

